Exhibit 10.4

 

THIS NOTE AND THE SECURITIES ISSUABLE UPON THE CONVERSION HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS
OF ANY STATE.  THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED,
ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE
SECURITIES LAWS OR DELIVERY TO MAKER OF AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO MAKER THAT REGISTRATION IS NOT REQUIRED UNDER SUCH ACT AND LAWS.

 

THIS NOTE IS SUBJECT TO THE TERMS AND PROVISIONS OF A SUBORDINATION AGREEMENT OF
EVEN DATE HEREWITH AMONG THE PAYMENT AGENT, PAYEES, MAKER AND COMPASS BANK.

 

CONVERTIBLE SUBORDINATED NOTE

 

Houston, Texas

 

$1,787,330.00

 

June 16, 2004

 

FOR VALUE RECEIVED, WHITTIER ENERGY COMPANY, a Nevada corporation (“Maker”),
promises to pay to the order of TEXAS INDEPENDENT EXPLORATION LIMITED, a Texas
limited partnership, in its capacity as payment agent for each of the Payees
(“Payment Agent”), at the address of Payment Agent specified in this note (or
such other place as the Payment Agent may hereafter designate in writing), in
immediately available funds and in lawful money of the United States of America,
the principal sum of One Million Seven Hundred Eighty Seven Thousand Three
Hundred and Thirty and No/100 Dollars ($1,787,330.00), together with interest on
the unpaid principal balance of this note from time to time outstanding at the
Stated Rate; provided, that for the full term of this note the interest rate
produced by the aggregate of all sums paid or agreed to be paid on this note for
the use, forbearance or detention of the debt evidenced hereby shall not exceed
the Ceiling Rate.

 


1.                                       DEFINITIONS.  AS USED IN THIS NOTE, THE
FOLLOWING TERMS SHALL HAVE THE RESPECTIVE MEANINGS INDICATED:


 

(A)                                  “BUSINESS DAY” MEANS ANY DAY EXCEPT (I)
SATURDAY, (II) SUNDAY OR (III) ANY DAY ON WHICH NATIONAL BANKING INSTITUTIONS IN
TEXAS DO NOT TRANSACT BUSINESS.

 

(B)                                 “CEILING RATE” MEANS, ON ANY DAY, THE
MAXIMUM NONUSURIOUS RATE OF INTEREST PERMITTED BY APPLICABLE LAW, STATED AS A
RATE PER ANNUM.

 

(C)                                  “CLOSING” SHALL HAVE THE MEANING SET FORTH
IN SECTION 8 OF THE LETTER AGREEMENT.

 

(D)                                 “COMMON STOCK” MEANS THE COMMON STOCK, PAR
VALUE $0.001 PER SHARE, OF PARENT.

 

(E)                                  “CONVERSION PRICE” MEANS $2.00 PER SHARE OF
COMMON STOCK (SUBJECT TO ADJUSTMENT AS PROVIDED HEREIN).

 

(F)                                    “CURRENT MARKET PRICE” MEANS AS OF THE
DATE OF CALCULATION, THE LAST REPORTED SALE PRICE PER SHARE OF COMMON STOCK ON
THE PRINCIPAL SECURITIES EXCHANGE OR AUTOMATED QUOTATION

 

--------------------------------------------------------------------------------


 

SYSTEM ON WHICH THE COMMON STOCK IS THEN LISTED OR ADMITTED TO TRADING OR
QUOTED, OR, IN CASE NO SUCH SALE TAKES PLACE ON SUCH DAY, THE CLOSING PRICE ON
THE FIRST PREVIOUS TRADING DAY ON WHICH A TRADE OCCURRED AS REPORTED AT
HTTP://FINANCE.YAHOO.COM. IF SHARES OF THE COMMON STOCK ARE NOT LISTED OR
ADMITTED TO TRADING ON ANY EXCHANGE OR QUOTED OR REPORTED, THE CURRENT MARKET
PRICE SHALL BE DETERMINED IN GOOD FAITH BY THE COMPANY’S BOARD OF DIRECTORS AS
EXPRESSED BY A RESOLUTION OF SUCH BOARD AS OF A DATE WHICH IS WITHIN FIFTEEN
(15) DAYS OF THE DATE AS OF WHICH THE DETERMINATION IS TO BE MADE.

 

(G)                                 “DEBT” MEANS THE INDEBTEDNESS (INCLUDING ANY
INTEREST THEREON) EVIDENCED BY THIS NOTE.

 

(H)                                 “LETTER AGREEMENT” MEANS THAT CERTAIN LETTER
AGREEMENT OF EVEN DATE HEREWITH BETWEEN MAKER AND PAYEES.

 

(I)                                     “MATURITY DATE” MEANS MAY 31, 2010, THE
MATURITY DATE OF THIS NOTE AS THE SAME MAY HEREAFTER BE ACCELERATED PURSUANT TO
THE PROVISIONS OF THIS NOTE.

 

(J)                                     “PARENT” MEANS WHITTIER ENERGY
CORPORATION, A NEVADA CORPORATION AND OWNER OF ALL OF THE ISSUED AND OUTSTANDING
CAPITAL STOCK OF MAKER.

 

(K)                                  “PAYEES” MEANS, COLLECTIVELY, TEXAS
INDEPENDENT EXPLORATION LIMITED, A TEXAS LIMITED PARTNERSHIP; GULFCOAST
ACQUISITIONS LIMITED, A TEXAS LIMITED PARTNERSHIP AND SUCCESSOR BY CONVERSION OF
GULFCOAST ACQUISITION CORPORATION; AND FREDERICK W. ZIMMERMAN D/B/A ISLAND
RESOURCES.

 

(L)                                     “PERSON” MEANS ANY INDIVIDUAL,
CORPORATION, LIMITED LIABILITY COMPANY, PARTNERSHIP, JOINT VENTURE, TRUST,
UNINCORPORATED ORGANIZATION, OR ANY GOVERNMENT, GOVERNMENTAL AGENCY OR POLITICAL
SUBDIVISION THEREOF.

 

(M)                               “STATED RATE” MEANS SEVEN PERCENT (7%) PER
ANNUM.

 


2.                                       COMPUTATION OF INTEREST.  INTEREST ON
THE OUTSTANDING PRINCIPAL OF THIS NOTE SHALL BE COMPUTED ON A PER ANNUM BASIS OF
A YEAR OF 360 DAYS AND FOR THE ACTUAL NUMBER OF DAYS ELAPSED, UNLESS SUCH
CALCULATION WOULD RESULT IN A RATE GREATER THAN THE HIGHEST RATE PERMITTED BY
APPLICABLE LAW, IN WHICH CASE INTEREST SHALL BE COMPUTED ON A PER ANNUM BASIS OF
A YEAR OF 365 DAYS OR 366 DAYS IN A LEAP YEAR, AS THE CASE MAY BE.


 


3.                                       MANDATORY PAYMENTS OF PRINCIPAL AND
INTEREST.


 

(A)                                  ACCRUED AND UNPAID INTEREST ON THE UNPAID
PRINCIPAL BALANCE OF THIS NOTE SHALL BE DUE AND PAYABLE BEGINNING ON AUGUST 31,
2004, AND CONTINUING REGULARLY ON EACH NOVEMBER 30, FEBRUARY 28, MAY 31
THEREAFTER UNTIL MAY 31, 2006, WHEN THE ENTIRE AMOUNT OF PRINCIPAL AND INTEREST
THEN REMAINING UNPAID, SHALL BE AMORTIZED OVER A 48-MONTH PERIOD AND SHALL BE
DUE AND PAYABLE IN EQUAL MONTHLY PAYMENTS, PAYABLE ON THE LAST DAY OF EACH AND
EVERY CALENDAR MONTH, BEGINNING JUNE 30, 2006 AND CONTINUING REGULARLY
THEREAFTER UNTIL THE MATURITY DATE, WHEN THE ENTIRE AMOUNT HEREOF PRINCIPAL AND
INTEREST THEN REMAINING UNPAID, SHALL BE THEN DUE AND PAYABLE.

 

(B)                                 SUBJECT TO SECTION 7 BELOW, TO THE EXTENT
THAT THE FULL PRINCIPAL AMOUNT OF THIS NOTE IS NOT CONVERTED OR OTHERWISE PAID
AS SET FORTH BELOW, THE REMAINING PRINCIPAL BALANCE OF THIS NOTE SHALL BE PAID
IN FULL ON THE MATURITY DATE.

 

2

--------------------------------------------------------------------------------


 

(C)                                  ALL PAYMENTS HEREON MADE PURSUANT TO THIS
SECTION 3 SHALL BE APPLIED FIRST TO ACCRUED INTEREST, THE BALANCE TO PRINCIPAL.

 

(D)                                 IF ANY PAYMENT PROVIDED FOR IN THIS NOTE
SHALL BECOME DUE ON A DAY OTHER THAN A BUSINESS DAY, SUCH PAYMENT MAY BE MADE ON
THE NEXT SUCCEEDING BUSINESS DAY, AND SUCH EXTENSION OF TIME SHALL IN SUCH CASE
BE INCLUDED IN THE COMPUTATION OF INTEREST ON THIS NOTE.

 


4.                                       SUBORDINATION.


 


(A)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY
UNDER THIS NOTE, THE PROVISIONS OF THIS NOTE, INCLUDING BUT NOT LIMITED TO THE
PAYMENT PROVISIONS, ARE SUBJECT TO AND ARE SUBORDINATED AS PROVIDED IN THAT
CERTAIN SUBORDINATION AGREEMENT (THE “SUBORDINATION AGREEMENT”) OF EVEN DATE
HEREWITH AMONG THE PAYMENT AGENT, PAYEES, MAKER AND COMPASS BANK AND ITS
SUCCESSORS, ASSIGNEES OR PARTICIPANTS, AND SUCH SUBORDINATION PROVISIONS SHALL
EQUALLY APPLY (WITHOUT THE NECESSITY OF FURTHER ACTION OR CONSENT BY PAYMENT
AGENT OR ANY PAYEE), TO ANY DEBT OF MAKER INCURRED TO REPLACE, RENEW, REPAY OR
REFINANCE SENIOR DEBTS (AS DEFINED IN THE SUBORDINATION AGREEMENT).


 


(B)                                 MAKER WILL DELIVER A COPY TO PAYMENT AGENT,
WITHIN FIVE (5) DAYS AFTER DELIVERY TO COMPASS BANK (OR ITS SUCCESSORS OR
ASSIGNS), OF EACH (I) COMPLIANCE CERTIFICATE, AS DEFINED IN THAT CERTAIN CREDIT
AGREEMENT DATED JULY 2, 2002, AS AMENDED (“CREDIT AGREEMENT”) AND (II) STATEMENT
OF MATERIAL ADVERSE CHANGE IN CONDITION AS PROVIDED IN SECTION 5.6 OF THE CREDIT
AGREEMENT.  IN ADDITION, MAKER WILL DELIVER A COPY TO PAYMENT AGENT, WITHIN FIVE
(5) DAYS AFTER RECEIPT FROM COMPASS BANK, OF EACH (I) CONSENT OF COMPASS BANK
CONSENTING TO MAKER’S PAYMENT TO PAYMENT AGENT OF AMOUNTS OWING UNDER THIS NOTE
PURSUANT TO THE SUBORDINATION AGREEMENT AND (II) ANY NOTICE OF DEFAULT UNDER THE
CREDIT AGREEMENT.


 


5.                                       AUTHORITY OF PAYMENT AGENT.  PAYMENT
AGENT SHALL HAVE THE FULL POWER AND SOLE AUTHORITY UNDER THIS NOTE, ON BEHALF OF
PAYEES TO: COLLECT AND RECEIVE FOR DISTRIBUTION TO PAYEES ALL FUNDS AND COMMON
STOCK RECEIVED, PAID OR ISSUED ON ACCOUNT OF THIS NOTE; EXERCISE, ENFORCE,
WAIVE, AMEND, OR MODIFY ANY AND ALL RIGHTS, OBLIGATIONS OR PROVISIONS OF THIS
NOTE; EXECUTE AND DELIVER ON BEHALF OF PAYEES ANY AND ALL INSTRUMENTS, NOTICES
OR OTHER DOCUMENTS INCIDENT THERETO, INCLUDING WITHOUT LIMITATION, RELEASES,
TERMINATION STATEMENTS, ASSIGNMENTS AND SIMILAR DOCUMENTS; AND, GENERALLY, TAKE
OR CAUSE TO BE TAKEN ALL OTHER ACTIONS HEREUNDER OR WITH RESPECT HERETO AS
THOUGH PAYMENT AGENT WERE THE SOLE PAYEE HEREUNDER.  MAKER AND PARENT SHALL BE
ENTITLED TO ACT IN ACCORDANCE WITH, AND MAY RELY EXCLUSIVELY, WITHOUT INQUIRY OF
ANY PAYEE, ON ANY DOCUMENTS, INSTRUMENTS, NOTICES AND DIRECTIONS RECEIVED FROM
THE PAYMENT AGENT, AND EACH PAYEE HEREBY RELEASES MAKER AND PARENT FROM ANY
LIABILITY, CLAIM, DAMAGE OR EXPENSE ARISING FROM OR RELATING THERETO.


 


6.                                       CONVERSION.


 

(A)                                  RIGHT TO CONVERT.  THE PAYMENT AGENT, ON
BEHALF OF ALL PAYEES OF THIS NOTE, IS ENTITLED AT ANY TIME BEFORE CLOSE OF
BUSINESS ON THE BUSINESS DAY IMMEDIATELY PRECEDING THE DATE THIS NOTE IS REPAID
IN FULL, TO CONVERT THE ENTIRE OUTSTANDING PRINCIPAL BALANCE OF THIS NOTE OR ANY
PORTION OF THE PRINCIPAL BALANCE OF THIS NOTE THEN OUTSTANDING THAT IS AN
INTEGRAL MULTIPLE OF ONE QUARTER OF THE PRINCIPAL BALANCE OF THIS NOTE, TOGETHER
WITH ALL ACCRUED BUT UNPAID INTEREST THEREON, INTO FULLY PAID AND NONASSESSABLE
SHARES OF COMMON STOCK OF THE PARENT AT THE CONVERSION PRICE BY SURRENDER OF
THIS NOTE, DULY ENDORSED OR ASSIGNED TO MAKER OR IN BLANK, AND ALSO DELIVERY OF
TEN (10) DAYS PRIOR WRITTEN NOTICE OF CONVERSION TO MAKER AT THE PRINCIPAL
EXECUTIVE OFFICES OF MAKER.

 

3

--------------------------------------------------------------------------------


 

IN THE EVENT OF CONVERSION OF THIS NOTE IN PART, A NEW NOTE (WITH IDENTICAL
TERMS) FOR THE UNCONVERTED PORTION HEREOF WILL BE ISSUED IN THE NAME OF THE
PAYMENT AGENT. THE MAKER SHALL THEREAFTER DELIVER TO THE PAYMENT AGENT THE FIXED
NUMBER OF SHARES OF COMMON STOCK INTO WHICH THIS NOTE IS CONVERTIBLE (TOGETHER
WITH CASH IN LIEU OF FRACTIONAL SHARES OF COMMON STOCK AS PROVIDED HEREIN), AND
SUCH DELIVERY WILL BE DEEMED TO SATISFY MAKER’S OBLIGATION TO REPAY THE AMOUNTS
SO CONVERTED.  IN ANY CONVERSION, THE NUMBER OF SHARES OF COMMON STOCK TO BE
ISSUED UPON SUCH CONVERSION SHALL BE EQUAL TO THE QUOTIENT OBTAINED BY DIVIDING
(I) THE AGGREGATE AMOUNT OF PRINCIPAL AND INTEREST TO BE CONVERTED BY (II) THE
CONVERSION PRICE THEN IN EFFECT.  NO FRACTIONS OF SHARES OR SCRIP REPRESENTING
FRACTIONS OF SHARES WILL BE ISSUED ON CONVERSION, BUT INSTEAD OF ANY FRACTIONAL
INTEREST (CALCULATED TO THE NEAREST 1/100TH OF A SHARE) MAKER SHALL PAY CASH IN
RESPECT OF SUCH FRACTION (CALCULATED TO THE NEAREST 1/100TH OF A SHARE) IN AN
AMOUNT EQUAL TO THE CURRENT MARKET PRICE PER SHARE ON THE DAY OF CONVERSION.

 

(B)                                 ALL SHARES OF COMMON STOCK THAT ARE ISSUED
UPON THE CONVERSION OF THIS NOTE SHALL BE DULY AND VALIDLY ISSUED, FULLY PAID
AND NON-ASSESSABLE.

 

(C)                                  PARENT SHALL AT ALL TIMES RESERVE AND KEEP
AVAILABLE, OUT OF ITS AUTHORIZED AND UNISSUED COMMON STOCK, SOLELY FOR THE
PURPOSE OF EFFECTING THE CONVERSION OF ALL OR A SPECIFIED PORTION OF THE
OUTSTANDING PRINCIPAL AMOUNT OF THIS NOTE, SUCH NUMBER OF SHARES OF COMMON STOCK
AS SHALL FROM TIME TO TIME BE SUFFICIENT TO EFFECT SUCH CONVERSION.

 

(D)                                 PAYEE SHALL NOT HAVE THE RIGHT TO VOTE,
RECEIVE ANY DIVIDEND OR OTHER DISTRIBUTION WITH RESPECT TO OR BE CONSIDERED THE
RECORD HOLDER OF, FOR PURPOSES OF ANY SUCH VOTE OR DIVIDEND OR DISTRIBUTION, ANY
OF THE SHARES OF COMMON STOCK INTO WHICH THIS NOTE MAY BE CONVERTIBLE PRIOR TO
SUCH CONVERSION.

 

(E)                                  THE CONVERSION PRICE SHALL BE SUBJECT TO
ADJUSTMENT FROM TIME TO TIME AS FOLLOWS:

 

(1)                                  IN CASE PARENT SHALL PAY OR MAKE A DIVIDEND
OR OTHER DISTRIBUTION ON ANY COMMON STOCK OF PARENT PAYABLE IN SHARES OF COMMON
STOCK, THE CONVERSION PRICE IN EFFECT AT THE OPENING OF BUSINESS ON THE DAY
FOLLOWING THE DATE FIXED FOR THE DETERMINATION OF SHAREHOLDERS ENTITLED TO
RECEIVE SUCH DIVIDEND OR OTHER DISTRIBUTION SHALL BE REDUCED BY MULTIPLYING SUCH
CONVERSION PRICE BY A FRACTION OF WHICH THE NUMERATOR SHALL BE THE NUMBER OF
SHARES OF COMMON STOCK OUTSTANDING AT THE CLOSE OF BUSINESS ON THE DATE FIXED
FOR SUCH DETERMINATION AND THE DENOMINATOR SHALL BE THE SUM OF SUCH NUMBER OF
SHARES AND THE TOTAL NUMBER OF SHARES CONSTITUTING SUCH DIVIDEND OR OTHER
DISTRIBUTION, SUCH REDUCTION TO BECOME EFFECTIVE IMMEDIATELY AFTER THE OPENING
OF BUSINESS ON THE DAY FOLLOWING THE DATE FIXED FOR SUCH DETERMINATION.  FOR THE
PURPOSES OF THIS PARAGRAPH (1), THE NUMBER OF SHARES OF COMMON STOCK AT ANY TIME
OUTSTANDING SHALL NOT INCLUDE SHARES HELD IN THE TREASURY OF PARENT BUT SHALL
INCLUDE SHARES ISSUABLE IN RESPECT OF SCRIP CERTIFICATES ISSUED IN LIEU OF
FRACTIONS OF SHARES OF COMMON STOCK.

 

(2)                                  IN CASE OUTSTANDING SHARES OF COMMON STOCK
SHALL BE SUBDIVIDED INTO A GREATER NUMBER OF SHARES OF COMMON STOCK, THE
CONVERSION PRICE IN EFFECT AT THE OPENING OF BUSINESS ON THE DAY FOLLOWING THE
DAY UPON WHICH SUCH SUBDIVISION BECOMES EFFECTIVE SHALL BE PROPORTIONATELY
REDUCED, AND, CONVERSELY, IN CASE OUTSTANDING SHARES OF COMMON STOCK SHALL EACH
BE COMBINED INTO A SMALLER NUMBER OF SHARES OF COMMON STOCK, THE CONVERSION
PRICE IN EFFECT AT THE OPENING OF BUSINESS ON THE DAY FOLLOWING THE DAY UPON
WHICH SUCH COMBINATION BECOMES EFFECTIVE SHALL BE PROPORTIONATELY INCREASED,
SUCH INCREASE OR REDUCTION, AS THE CASE MAY BE, TO BECOME EFFECTIVE IMMEDIATELY
AFTER THE OPENING OF BUSINESS ON THE DAY FOLLOWING THE DAY UPON WHICH SUCH
SUBDIVISION OR COMBINATION BECOMES EFFECTIVE.

 

4

--------------------------------------------------------------------------------


 


(3)                                  IN CASE PARENT SHALL DISTRIBUTE TO ALL
HOLDERS OF SHARES OF COMMON STOCK (INCLUDING ANY SUCH DISTRIBUTION MADE IN
CONNECTION WITH A MERGER OR CONSOLIDATION IN WHICH PARENT IS THE RESULTING OR
SURVIVING PERSON AND THE COMMON STOCK IS NOT CHANGED OR EXCHANGED) CASH,
EVIDENCES OF INDEBTEDNESS OF PARENT OR ANOTHER ISSUER, SECURITIES OF PARENT OR
ANOTHER ISSUER OR OTHER ASSETS (EXCLUDING CASH DIVIDENDS IN WHICH HOLDERS OF THE
NOTE PARTICIPATE IN THE MANNER PROVIDED IN SECTION 6(E)(4) AND DIVIDENDS PAYABLE
IN SHARES OF COMMON STOCK FOR WHICH ADJUSTMENT IS MADE UNDER ANOTHER PARAGRAPH
OF THIS SECTION 6) OR RIGHTS OR WARRANTS TO SUBSCRIBE FOR OR PURCHASE OF ANY OF
THE FOREGOING, THEN, AND IN EACH SUCH CASE, THE CONVERSION PRICE THEN IN EFFECT
SHALL BE ADJUSTED (AND ANY OTHER APPROPRIATE ACTIONS SHALL BE TAKEN BY PARENT)
BY MULTIPLYING THE CONVERSION PRICE IN EFFECT IMMEDIATELY PRIOR TO THE DATE OF
SUCH DISTRIBUTION BY A FRACTION (X) THE NUMERATOR OF WHICH SHALL BE THE CURRENT
MARKET PRICE OF THE COMMON STOCK IMMEDIATELY PRIOR TO THE DATE OF DISTRIBUTION
LESS THE THEN FAIR MARKET VALUE (AS DETERMINED IN GOOD FAITH BY THE BOARD OF
DIRECTORS) OF THE PORTION OF THE CASH, EVIDENCES OF INDEBTEDNESS, SECURITIES OR
OTHER ASSETS SO DISTRIBUTED OR OF SUCH RIGHTS OR WARRANTS APPLICABLE TO ONE
SHARE OF COMMON STOCK AND (Y) THE DENOMINATOR OF WHICH SHALL BE THE CURRENT
MARKET PRICE OF THE COMMON STOCK IMMEDIATELY PRIOR TO THE DATE OF DISTRIBUTION
(BUT SUCH FRACTION SHALL NOT BE GREATER THAN ONE).  SUCH ADJUSTMENT SHALL BE
MADE WHENEVER ANY SUCH DISTRIBUTION IS MADE AND SHALL BECOME EFFECTIVE
RETROACTIVELY TO A DATE IMMEDIATELY FOLLOWING THE CLOSE OF BUSINESS ON THE
RECORD DATE FOR THE DETERMINATION OF STOCKHOLDERS ENTITLED TO RECEIVE SUCH
DISTRIBUTION.


 

(4)                                  IF THE PARENT DECLARES AND PAYS CASH
DIVIDENDS ON THE COMMON STOCK, THEN, IN THAT EVENT, THE HOLDERS OF THE NOTE
SHALL BE ENTITLED TO SHARE IN SUCH DIVIDENDS ON A PRO RATA BASIS, AS IF THE NOTE
HAD BEEN CONVERTED INTO SHARES OF COMMON STOCK IMMEDIATELY PRIOR TO THE RECORD
DATE FOR DETERMINING THE STOCKHOLDERS OF THE PARENT ELIGIBLE TO RECEIVE SUCH
DIVIDENDS.

 

(F)                                    IN CASE PARENT (I) CONSOLIDATES WITH OR
MERGERS INTO ANY OTHER CORPORATION AND IS NOT THE CONTINUING OR SURVIVING
CORPORATION OF SUCH CONSOLIDATION OF MERGER, OR (II) PERMITS ANY OTHER
CORPORATION TO CONSOLIDATE WITH OR MERGE INTO PARENT AND PARENT IS THE
CONTINUING OR SURVIVING CORPORATION BUT, IN CONNECTION WITH SUCH CONSOLIDATION
OR MERGER, THE COMMON STOCK IS CHANGED INTO OR EXCHANGED FOR STOCK OR OTHER
SECURITIES OF ANY OTHER CORPORATION, OR (II) EFFECTS A CAPITAL REORGANIZATION OR
RECLASSIFICATION OF THE CAPITAL STOCK OF PARENT IN SUCH A WAY THAT HOLDERS OF
COMMON STOCK SHALL BE ENTITLED TO RECEIVE STOCK, SECURITIES, CASH AND/OR ASSETS
WITH RESPECT TO OR IN EXCHANGE FOR COMMON STOCK, THEN, AND IN EACH SUCH CASE,
PROPER PROVISION SHALL BE MADE SO THAT, UPON THE BASIS AND UPON THE TERMS AND IN
THE MANNER PROVIDED IN THIS SUBSECTION, THE PAYMENT AGENT, UPON THE CONVERSION
OF THIS NOTE AT ANY TIME AFTER THE CONSUMMATION OF SUCH CONSOLIDATION, MERGER,
REORGANIZATION OR RECLASSIFICATION, SHALL BE ENTITLED TO RECEIVE (AT THE
AGGREGATE CONVERSION PRICE IN EFFECT FOR ALL SHARES OF COMMON STOCK ISSUABLE
UPON SUCH CONVERSION IMMEDIATELY PRIOR TO SUCH CONSUMMATION AS ADJUSTED TO THE
TIME OF SUCH TRANSACTION), IN LIEU OF SHARES OF COMMON STOCK ISSUABLE UPON SUCH
CONVERSION PRIOR TO SUCH CONSUMMATION, THE STOCK AND OTHER SECURITIES TO WHICH
SUCH HOLDER WOULD HAVE BEEN ENTITLED UPON SUCH CONSUMMATION IF THE PAYMENT AGENT
HAD SO CONVERTED THIS NOTE IMMEDIATELY PRIOR THERETO.

 


7.                                       NO USURY INTENDED; SPREADING. 
NOTWITHSTANDING ANY PROVISION TO THE CONTRARY CONTAINED IN THIS NOTE, IT IS
EXPRESSLY PROVIDED THAT IN NO CASE OR EVENT SHALL THE AGGREGATE OF (A) ALL
INTEREST ON THE UNPAID BALANCE OF THIS NOTE, ACCRUED OR PAID FROM THE DATE
HEREOF, AND (B) THE AGGREGATE OF ANY OTHER AMOUNTS ACCRUED OR PAID PURSUANT TO
THIS NOTE, WHICH UNDER APPLICABLE LAWS ARE OR MAY BE DEEMED TO CONSTITUTE
INTEREST UPON THE INDEBTEDNESS EVIDENCED BY THIS NOTE FROM THE DATE HEREOF, EVER
EXCEED THE CEILING RATE.  IN THIS CONNECTION, MAKER, PAYMENT AGENT AND PAYEES
STIPULATE AND AGREE THAT IT IS THEIR COMMON AND OVERRIDING INTENT TO CONTRACT IN
STRICT COMPLIANCE WITH APPLICABLE USURY LAWS.  IN FURTHERANCE THEREOF, NONE OF
THE TERMS OF THIS NOTE SHALL EVER BE CONSTRUED TO CREATE A CONTRACT TO PAY, AS
CONSIDERATION

 

5

--------------------------------------------------------------------------------


 


FOR THE USE, FORBEARANCE OR DETENTION OF MONEY, INTEREST AT A RATE IN EXCESS OF
THE CEILING RATE.  MAKER OR OTHER PARTIES NOW OR HEREAFTER BECOMING LIABLE FOR
PAYMENT OF THE INDEBTEDNESS EVIDENCED BY THIS NOTE SHALL NEVER BE LIABLE FOR
INTEREST IN EXCESS OF THE CEILING RATE.  IF, FOR ANY REASON WHATEVER, THE
INTEREST PAID OR RECEIVED ON THIS NOTE DURING ITS FULL TERM PRODUCES A RATE
WHICH EXCEEDS THE CEILING RATE, THE HOLDER OF THIS NOTE SHALL CREDIT AGAINST THE
PRINCIPAL OF THIS NOTE (OR, IF SUCH INDEBTEDNESS SHALL HAVE BEEN PAID IN FULL,
SHALL REFUND TO THE PAYOR OF SUCH INTEREST) SUCH PORTION OF SAID INTEREST AS
SHALL BE NECESSARY TO CAUSE THE INTEREST PAID ON THIS NOTE TO PRODUCE A RATE
EQUAL TO THE CEILING RATE.  ALL SUMS PAID OR AGREED TO BE PAID TO THE HOLDER OF
THIS NOTE FOR THE USE, FORBEARANCE OR DETENTION OF THE INDEBTEDNESS EVIDENCED
HEREBY SHALL, TO THE EXTENT PERMITTED BY APPLICABLE LAW, BE AMORTIZED, PRORATED,
ALLOCATED AND SPREAD IN EQUAL PARTS THROUGHOUT THE FULL TERM OF THIS NOTE, SO
THAT THE INTEREST RATE IS UNIFORM THROUGHOUT THE FULL TERM OF THIS NOTE.  THE
PROVISIONS OF THIS SECTION 7 SHALL CONTROL ALL AGREEMENTS, WHETHER NOW OR
HEREAFTER EXISTING AND WHETHER WRITTEN OR ORAL, BETWEEN MAKER, PAYMENT AGENT
AND/OR PAYEES.


 


8.                                       DEFAULT.  THE OCCURRENCE OF ANY OF THE
FOLLOWING EVENTS SHALL CONSTITUTE DEFAULT UNDER THIS NOTE (AN “EVENT OF
DEFAULT”), WHEREUPON PAYMENT AGENT MAY, AT ITS OPTION, BUT SUBJECT TO THE TERMS
OF THE SUBORDINATION AGREEMENT, ON BEHALF OF PAYEES, EXERCISE ANY OR ALL RIGHTS,
POWERS AND REMEDIES EXPRESSLY AFFORDED UNDER THIS NOTE AND BY LAW, INCLUDING THE
RIGHT TO DECLARE THE UNPAID BALANCE OF PRINCIPAL AND ACCRUED INTEREST ON THIS
NOTE AT ONCE MATURE AND PAYABLE:


 

(A)                                  ANY PART OF THE DEBT IS NOT PAID WHEN DUE,
WHETHER BY LAPSE OF TIME OR ACCELERATION OR OTHERWISE, UNLESS THE DEFAULT IS
FULLY CURED WITHIN TEN (10) BUSINESS DAYS AFTER PAYMENT AGENT HAS GIVEN MAKER
WRITTEN NOTICE THEREOF;

 

(B)                                 MAKER FAILS TO PERFORM, OBSERVE OR COMPLY
WITH—OR DEFAULTS UNDER—ANY OF THE TERMS, COVENANTS, CONDITIONS OR PROVISIONS
CONTAINED IN THIS NOTE UNLESS THE FAILURE OR DEFAULT IS FULLY CURED WITHIN TEN
(10) BUSINESS DAYS AFTER PAYMENT AGENT HAS GIVEN MAKER WRITTEN NOTICE THEREOF;

 

(C)                                  MAKER:  (I) VOLUNTARILY SUSPENDS
TRANSACTION OF BUSINESS; (II) BECOMES INSOLVENT OR UNABLE TO PAY ITS DEBTS AS
THEY MATURE; (III) COMMENCES A VOLUNTARY CASE IN BANKRUPTCY OR A VOLUNTARY
PETITION SEEKING REORGANIZATION OR TO EFFECT A PLAN OR OTHER ARRANGEMENT WITH
CREDITORS; (IV) MAKES AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS; (V) APPLIES
FOR OR CONSENTS TO THE APPOINTMENT OF ANY RECEIVER OR TRUSTEE FOR ANY SUCH PARTY
OR FOR ANY SUBSTANTIAL PORTION OF ITS PROPERTY; OR (VI) MAKES AN ASSIGNMENT TO
AN AGENT AUTHORIZED TO LIQUIDATE ANY SUBSTANTIAL PART OF ITS ASSETS.

 

(D)                                 IN RESPECT OF MAKER:  (I) AN INVOLUNTARY
CASE SHALL BE COMMENCED WITH ANY COURT OR OTHER AUTHORITY SEEKING LIQUIDATION,
REORGANIZATION OR A CREDITOR’S ARRANGEMENT OF ANY SUCH PARTY; (II) AN ORDER OF
ANY COURT OR OTHER AUTHORITY SHALL BE ENTERED APPOINTING ANY RECEIVER OR TRUSTEE
FOR ANY SUCH PARTY OR FOR ANY PORTION OF ITS PROPERTY; OR (III) A WRIT OR
WARRANT OF ATTACHMENT OR ANY SIMILAR PROCESS SHALL BE ISSUED BY ANY COURT OR
OTHER AUTHORITY AGAINST ANY PORTION OF THE PROPERTY OF ANY SUCH PARTY AND SUCH
PETITION SEEKING LIQUIDATION, REORGANIZATION OR A CREDITOR’S ARRANGEMENT OR SUCH
ORDER APPOINTING A RECEIVER OR TRUSTEE IS NOT VACATED OR STAYED, OR SUCH WRIT,
WARRANT OF ATTACHMENT OR SIMILAR PROCESS IS NOT VACATED, RELEASED OR BONDED OFF
WITHIN SIXTY (60) DAYS AFTER ITS ENTRY OR LEVY.

 

(E)                                  MAKER MERGERS, CONVEYS, SELLS, TRANSFERS
LEASES OR ASSIGNS ALL OR SUBSTANTIALLY ALL OF ITS ASSETS WITHOUT THE PRIOR
WRITTEN CONSENT OF THE PAYMENT AGENT, WHICH SHALL NOT BE UNREASONABLY WITHHELD.

 

6

--------------------------------------------------------------------------------


 


9.                                       NO WAIVER BY PAYMENT AGENT.  PAYMENT
AGENT’S RIGHT TO ACCELERATE THIS NOTE FOR ANY LATE PAYMENT OR MAKER’S FAILURE TO
FULFILL TIMELY ITS OTHER OBLIGATIONS HEREUNDER SHALL NOT BE WAIVED OR DEEMED
WAIVED BY PAYMENT AGENT BY THE ACCEPTANCE OF A LATE PAYMENT OR LATE PAYMENTS IN
THE PAST OR PAYMENT AGENT OTHERWISE NOT ACCELERATING THIS NOTE OR EXERCISING
OTHER REMEDIES FOR MAKER’S FAILURE TO PERFORM TIMELY ITS OBLIGATIONS HEREUNDER. 
PAYMENT AGENT SHALL NOT BE OBLIGATED OR BE DEEMED OBLIGATED TO NOTIFY MAKER THAT
IT IS REQUIRING MAKER TO COMPLY STRICTLY WITH THE TERMS AND PROVISIONS OF THIS
NOTE BEFORE ACCELERATING THIS NOTE AND EXERCISING ITS OTHER REMEDIES HEREUNDER
BECAUSE OF MAKER’S FAILURE TO PERFORM TIMELY ITS OBLIGATIONS UNDER THIS NOTE.


 


10.                                 COSTS AND ATTORNEYS’ FEES.  IF PAYMENT AGENT
RETAINS AN ATTORNEY IN CONNECTION WITH ANY EVENT OF DEFAULT OR TO COLLECT,
ENFORCE OR DEFEND THIS NOTE IN ANY LAWSUIT OR IN ANY PROBATE, REORGANIZATION,
BANKRUPTCY OR OTHER PROCEEDING, OR IF MAKER SUES PAYMENT AGENT OR ANY HOLDER IN
CONNECTION WITH THIS NOTE AND DOES NOT PREVAIL, THEN MAKER AGREES TO PAY TO
PAYMENT AGENT OR SUCH HOLDER, IN ADDITION TO PRINCIPAL AND INTEREST, ALL
REASONABLE COSTS AND EXPENSES INCURRED BY SUCH PERSON IN TRYING TO COLLECT THIS
NOTE OR IN ANY SUCH SUIT OR PROCEEDING, INCLUDING REASONABLE ATTORNEYS’ FEES AS
DETERMINED BY THE COURT.


 


11.                                 WAIVERS BY MAKER AND OTHERS.  EXCEPT TO THE
EXTENT, IF ANY, THAT NOTICE OF EVENT OF DEFAULT IS EXPRESSLY REQUIRED HEREIN,
MAKER WAIVES NOTICE (INCLUDING, BUT NOT LIMITED TO, NOTICE OF INTENT TO
ACCELERATE AND NOTICE OF ACCELERATION, NOTICE OF PROTEST AND NOTICE OF
DISHONOR), DEMAND, PRESENTMENT FOR PAYMENT, PROTEST, DILIGENCE IN COLLECTING AND
THE FILING OF SUIT FOR THE PURPOSE OF FIXING LIABILITY AND CONSENTS THAT THE
TIME OF PAYMENT HEREOF MAY BE EXTENDED AND RE-EXTENDED FROM TIME TO TIME WITHOUT
NOTICE.  MAKER AGREES THAT ITS LIABILITY ON OR WITH RESPECT TO THIS NOTE SHALL
NOT BE AFFECTED BY ANY RELEASE OF OR CHANGE IN ANY GUARANTY OR SECURITY AT ANY
TIME EXISTING OR BY ANY FAILURE TO PERFECT OR TO MAINTAIN PERFECTION OF ANY LIEN
AGAINST OR SECURITY INTEREST IN ANY SUCH SECURITY OR THE PARTIAL OR COMPLETE
UNENFORCEABILITY OF ANY GUARANTY OR OTHER SURETY OBLIGATION, IN EACH CASE IN
WHOLE OR IN PART, WITH OR WITHOUT NOTICE AND BEFORE OR AFTER MATURITY.


 


12.                                 SECTION HEADINGS.  SECTION HEADINGS
APPEARING IN THIS NOTE ARE FOR CONVENIENT REFERENCE ONLY AND SHALL NOT BE USED
TO INTERPRET OR LIMIT THE MEANING OF ANY PROVISION OF THIS NOTE.


 


13.                                 VENUE; CHOICE OF LAW.  MAKER, PARENT,
PAYMENT AGENT AND EACH PAYEE HEREBY IRREVOCABLY AGREE THAT ANY LEGAL PROCEEDING
IN RESPECT OF THIS NOTE SHALL BE BROUGHT IN THE DISTRICT COURTS OF HARRIS
COUNTY, TEXAS, OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT
OF TEXAS, HOUSTON DIVISION (COLLECTIVELY, THE “SPECIFIED COURTS”).  MAKER,
PARENT, PAYMENT AGENT AND EACH PAYEE HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS OF THE STATE OF TEXAS.  MAKER,
PARENT, PAYMENT AGENT AND EACH PAYEE HEREBY IRREVOCABLY WAIVE, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH THEY MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS NOTE BROUGHT IN ANY SPECIFIED COURT, AND HEREBY FURTHER IRREVOCABLY
WAIVE ANY CLAIMS THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.  THIS NOTE SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE APPLICABLE LAWS OF THE STATE OF TEXAS AND
THE UNITED STATES OF AMERICA FROM TIME TO TIME IN EFFECT.


 


14.                                 TRANSFERABILITY.  BY ACCEPTING THIS NOTE,
PAYMENT AGENT AND EACH PAYEE AGREES THAT ITS INTEREST IN THIS NOTE (I) MAY BE
TRANSFERRED TO A PERSON CONTROLLED BY OR UNDER COMMON CONTROL WITH THE PAYMENT
AGENT OR SUCH PAYEE WITHOUT CONSENT OF COMPASS BANK, MAKER OR PARENT AND (II)
MAY BE SOLD ASSIGNED OR OTHERWISE DISPOSED OF (EACH OF (I) AND (II), A
“DISPOSITION”), WHETHER VOLUNTARY, INVOLUNTARY OR BY OPERATION OF LAW, SUBJECT,
HOWEVER TO OBTAINING THE PRIOR WRITTEN CONSENT OF COMPASS BANK, WHICH CONSENT
SHALL NOT BE UNREASONABLY WITHHELD.  THE FOREGOING LIMITATIONS ON DISPOSITIONS
WILL TERMINATE UPON THE TERMINATION OR EXPIRATION OF THE SUBORDINATION
AGREEMENT.  ANY ATTEMPTED DISPOSITION OF ALL OR

 

7

--------------------------------------------------------------------------------


 


ANY PORTION OF THIS NOTE IN VIOLATION OF THIS SECTION 14 SHALL BE, AND IS HEREBY
DECLARED, NULL AND VOID AB INITIO.  NOTHING HEREIN SHALL PREVENT A PAYEE FROM
PLEDGING SUCH PAYEE’S INTEREST IN THIS NOTE TO SECURE THE PAYMENT OF
INDEBTEDNESS.  HOWEVER, THE SECURITY INTEREST HELD BY EACH PLEDGEE OF THIS NOTE
SHALL BE OWNED BY SUCH PLEDGEE SUBJECT TO THE PROVISIONS OF THIS NOTE AND SUCH
PLEDGEE SHALL NOT SELL, ASSIGN OR OTHERWISE DISPOSE OF THIS NOTE UNLESS ALL
PROVISIONS OF THIS NOTE HAVE BEEN COMPLIED WITH IN ALL RESPECTS, INCLUDING,
WITHOUT LIMITATION, THE PROVISIONS OF SECTION 14 HEREOF.  NEITHER THIS NOTE NOR
MAKER’S OBLIGATIONS HEREUNDER MAY BE ASSIGNED TO ANY OTHER PERSON OR ENTITY
WITHOUT THE PRIOR WRITTEN CONSENT OF PAYEE, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD; PROVIDED, THAT IF PAYMENT AGENT HAS EXERCISED ITS
ACCELERATION RIGHTS UNDER SECTION 7(A) OF THIS NOTE, THEN MAKER SHALL NOT BE
PERMITTED TO ASSIGN THIS NOTE.


 


15.                                 SUCCESSORS AND ASSIGNS.  THIS NOTE AND ALL
THE COVENANTS AND AGREEMENTS CONTAINED HEREIN SHALL BE BINDING UPON, AND SHALL
INURE TO THE BENEFIT OF, THE RESPECTIVE LEGAL REPRESENTATIVES, HEIRS, SUCCESSORS
AND ASSIGNS OF MAKER, PAYMENT AGENT, EACH PAYEE AND, FOR PURPOSES OF SECTION 6
ONLY, PARENT.


 


16.                                 SEVERABILITY.  IF ANY PROVISION OF THIS NOTE
IS HELD TO BE ILLEGAL, INVALID OR UNENFORCEABLE UNDER PRESENT OR FUTURE LAWS,
THE LEGALITY, VALIDITY AND ENFORCEABILITY OF THE REMAINING PROVISIONS OF THIS
NOTE SHALL NOT BE AFFECTED THEREBY, AND THIS NOTE SHALL BE LIBERALLY CONSTRUED
SO AS TO CARRY OUT THE INTENT OF THE PARTIES TO IT.  EACH WAIVER IN THIS NOTE IS
SUBJECT TO THE OVERRIDING AND CONTROLLING RULE THAT IT SHALL BE EFFECTIVE ONLY
IF AND TO THE EXTENT THAT (A) IT IS NOT PROHIBITED BY APPLICABLE LAW AND (B)
APPLICABLE LAW NEITHER PROVIDES FOR NOR ALLOWS ANY MATERIAL SANCTIONS TO BE
IMPOSED AGAINST PAYMENT AGENT OR ANY PAYEE FOR HAVING BARGAINED FOR AND OBTAINED
IT.


 


17.                                 PREPAYMENT.  MAKER MAY AT ANY TIME PAY THE
FULL AMOUNT OR ANY PART OF THIS NOTE WITHOUT THE PAYMENT OF ANY PREMIUM OR FEE,
PROVIDED THAT MAKER MUST PROVIDE WRITTEN NOTICE TO PAYMENT AGENT AT LEAST THIRTY
(30) DAYS PRIOR TO THE DATE OF SUCH PREPAYMENT.  ALL PREPAYMENTS HEREON SHALL BE
APPLIED FIRST TO ACCRUED INTEREST AND THE BALANCE TO PRINCIPAL.


 


18.                                 MAKER, PAYMENT AGENT AND EACH PAYEE
EXPRESSLY AGREE, PURSUANT TO SECTION 346.004 OF THE TEXAS FINANCE CODE, THAT
CHAPTER 346 SHALL NOT APPLY TO THIS NOTE OR TO ANY ADVANCE EVIDENCED BY THIS
NOTE AND THAT THIS NOTE AND ALL SUCH ADVANCES SHALL NOT BE GOVERNED BY OR
SUBJECT TO THE PROVISIONS OF CHAPTER 346 IN ANY MANNER WHATSOEVER.


 


19.                                 NOTICE.  ALL NOTICES AND OTHER
COMMUNICATIONS HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN
DULY GIVEN ON THE DAY WHEN DELIVERED PERSONALLY OR SENT BY FACSIMILE (WITH
RECEIPT CONFIRMED), AND TWO (2) BUSINESS DAYS AFTER THE DATE OF MAILING WHEN
SENT BY REPUTABLE OVERNIGHT DELIVERY SERVICE (RECEIPT REQUESTED), IN EACH CASE
TO THE OTHER PARTIES AT THE FOLLOWING ADDRESSES AND TELECOPIER NUMBERS (OR TO
SUCH OTHER ADDRESS OR TELECOPIER NUMBER AS SHALL BE COMMUNICATED TO THE OTHER
PARTIES BY LIKE NOTICE): (I) IF TO MAKER, TO: WHITTIER ENERGY COMPANY OR
WHITTIER ENERGY CORPORATION, 333 CLAY STREET, SUITE 1100, HOUSTON, TEXAS 77002,
FACSIMILE: (713) 850-1879; AND (II) IF TO PAYMENT AGENT, TO IT AT THE ADDRESS
SET FORTH BESIDE ITS SIGNATURE ON THE SIGNATURE PAGE TO THIS NOTE.


 


20.                                 ENTIRE AGREEMENT.  THIS NOTE, TOGETHER WITH
THE SUBORDINATION AGREEMENT, EMBODIES THE ENTIRE AGREEMENT AND UNDERSTANDING
BETWEEN PAYMENT AGENT, EACH PAYEE, PARENT AND MAKER AND OTHER PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ALL PRIOR CONFLICTING OR
INCONSISTENT AGREEMENTS, CONSENTS AND UNDERSTANDINGS RELATING TO SUCH SUBJECT
MATTER.  MAKER, PARENT, PAYMENT AGENT AND EACH PAYEE ACKNOWLEDGE AND AGREE THAT
THERE IS NO ORAL AGREEMENT BETWEEN OR AMONG THEM THAT HAS NOT BEEN INCORPORATED
IN THIS NOTE.


 


21.                                 INVESTMENT INTENT.  WITH RESPECT TO THIS
NOTE AND THE COMMON STOCK, EACH OF THE PAYMENT AGENT AND EACH PAYEE HEREBY
REPRESENTS AND WARRANTS TO PARENT THAT HE, SHE OR IT:

 

8

--------------------------------------------------------------------------------


 

(a)                                  is an “accredited investor” as defined in
Rule 501 of Regulation D of the Securities Act of 1933, as amended (the
“Securities Act”);

 

(b)                                 is in a financial position to hold the
Common Stock for an indefinite period of time, is able to bear the economic risk
of an investment in the Common Stock and can withstand a complete loss of its
investment in the Common Stock;

 

(c)                                  is either alone or together with the
assistance of such person’s own professional advisor or advisors, has the
knowledge and experience in business and financial matters to read and interpret
financial statements of and concerning Parent and Maker and to evaluate the
merits and risk of an investment in this note and the Common Stock;

 

(d)                                 has obtained, to the extent necessary,
professional advice with respect to the risks inherent in an investment in this
note and the Common Stock and the suitability of an investment in this note and
the Common Stock in light of such person’s financial condition and investment
needs;

 

(e)                                  understands that an investment in this note
and the Common Stock is highly speculative and nevertheless believes that an
investment in this note and the Common Stock is suitable based upon such
person’s investment objectives and financial needs; has adequate means for
providing for such person’s current financial needs and contingencies; and has
no need for liquidity of the investment represented by this note and the Common
Stock;

 

(f)                                    has either attended or been given
reasonable opportunity to attend meetings with representatives of Maker and
Parent for the purpose of asking questions of, and receiving answers from, these
representatives concerning Maker, Parent and an investment in this note and the
Common Stock, and for the purpose of obtaining any additional information to the
extent reasonably available that is necessary to verify the information
provided; acknowledges that as of the date hereof, it does not desire any
further information or data concerning Maker or Parent; acknowledges that Maker
has never made any guarantee or warranty (i) as to the approximate or exact
length of time that such person will, if it exercises its conversion rights
hereunder, be required to remain an owner of the Common Stock (or any other
securities of Maker or Parent), (ii) as to the type of consideration and/or
profit or loss, if any, that will result from an investment in the Common Stock,
or (iii) that any future expectations relating to Maker’s or Parent’s
performance indicate in any way what Maker’s or Parent’s financial condition or
results of operations will be in the future;

 

(g)                                 acknowledges that no person or entity other
than Maker and Parent has been authorized to give any information or to make any
representations on behalf of Maker or Parent in connection with this note, and
if given or made, such information or representations have not been relied upon
by such person as having been made or authorized by Maker or Parent;

 

(h)                                 acknowledges that it has been advised that:

 

THIS NOTE HAS NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE
COMMISSION OR ANY STATE SECURITIES COMMISSION NOR HAS THE SECURITIES AND
EXCHANGE COMMISSION OR ANY STATE SECURITIES COMMISSION PASSED UPON THE ACCURACY
OR ADEQUACY OF THE INVESTMENT INFORMATION PROVIDED HEREIN.  ANY

 

9

--------------------------------------------------------------------------------


 

REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE;

 

(i)                                     understands that (i) this note and the
Common Stock (A) have not been and will not be registered under the Securities
Act or any state securities laws, (B) will be issued in reliance upon an
exemption from the registration and prospectus delivery requirements of the
Securities Act, which relate to private offerings, (C) will be issued in
reliance upon exemptions from the registration and prospectus delivery
requirements of state securities laws which relate to private offerings and (D)
may be required to be held indefinitely without any ability to transfer the
same, and (ii) therefore the holder must bear the economic risk of such
investment unless a subsequent disposition thereof is registered under the
Securities Act and applicable state securities laws or is exempt therefrom;
further understands that such exemptions depend upon, among other things, the
bona fide nature of the investment intent of such person expressed herein;

 

(j)                                     the foregoing representations and
warranties and undertakings are made with the intent that they be relied upon by
Maker and Parent in determining its suitability as an investor and each such
person hereby agrees that such representations and warranties shall survive the
delivery of this note;

 

(k)                                  agrees and covenants that it will reaffirm
and renew all of the above representations and warranties in connection with its
exercise of its conversion rights under Section 6 of this note.

 

22.                                 Guaranty.  Payment and performance of the
Debt evidenced by this note is guaranteed by the Parent, as provided on the
attachment hereto.

 


[REST OF PAGE INTENTIONALLY LEFT BLANK. SIGNATURE PAGES TO FOLLOW.]


 


10

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned, by their respective duly authorized and
acting executive officers, have executed this Convertible Subordinated Note as
of the date first set forth above.

 

 

MAKER:

 

 

 

 

WHITTIER ENERGY CORPORATION

 

 

 

 

By:

/s/ Michael B. Young

 

 

Name:

Michael B. Young

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

PAYMENT AGENT:

 

 

 

 

TEXAS INDEPENDENT EXPLORATION
LIMITED

 

 

 

 

 

 

 

By:

/s/ Frederick W. Zimmerman

 

 

Name:

Frederick W. Zimmerman

 

 

Title:

President

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PAYEES:

 

 

 

 

 

 

 

TEXAS INDEPENDENT EXPLORATION LIMITED

 

 

 

 

 

 

 

By:

/s/ Frederick W. Zimmerman

 

 

Name:

Frederick W. Zimmerman

 

 

Title:

President

 

 

 

 

 

 

GULFCOAST ACQUISITIONS LIMITED

 

 

 

 

 

By:

/s/ Frederick W. Zimmerman

 

 

Name:

Frederick W. Zimmerman

 

 

Title:

President

 

 

 

 

 

 

FREDERICK W. ZIMMERMAN,
d/b/a ISLAND RESOURCES

 

 

 

 

 

 

/s/ Frederick W. Zimmerman

 

 

Frederick W. Zimmerman

 

11

--------------------------------------------------------------------------------


 

GUARANTY

 

The undersigned Whittier Energy Corporation agrees to the terms of the foregoing
Convertible Subordinated Note and guarantees Maker’s payment and performance
under the terms thereof.  Whittier Energy Corporation agrees to perform its
obligations under paragraph 6 of the said note in the event conversion rights
are exercised.

 

 

 

PARENT:

 

 

 

WHITTIER ENERGY CORPORATION

 

 

 

By:

/s/ Michael B. Young

 

 

Name:

Michael B. Young

 

 

Title:

Chief Financial Officer

 

 

12

--------------------------------------------------------------------------------